

115 HRES 924 IH: Commending Turkish Americans nationwide for their rich contributions to American cultural, social, economic, and civic life, and for other purposes.
U.S. House of Representatives
2018-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 924IN THE HOUSE OF REPRESENTATIVESJune 6, 2018Mr. Brown of Maryland submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCommending Turkish Americans nationwide for their rich contributions to American cultural, social,
			 economic, and civic life, and for other purposes.
	
 Whereas, on May 16, 1919, Mustafa Kemal Pasha (Ataturk), departed from Istanbul on the Ottoman cargo ship Bandirma;
 Whereas, on May 19, 1919, Mustafa Kemal Ataturk landed at the Black Sea town of Samsun, to commence the Turkish War of Independence against Great Britain, France, Italy, and Greece in western Anatolia, and the invasions of Russia and Armenia in eastern Anatolia;
 Whereas Mustafa Kemal Ataturk organized and rallied the people of Anatolia to fight for an independent Turkish Republic and to strive for a revolution toward a secular, democratic Turkish Republic;
 Whereas, on October 29, 1923, the Turkish Republic was established; Whereas, on July 24, 1923, the Peace Treaty of Lausanne ended all hostilities and determined the borders of the Turkish Republic;
 Whereas the leader of modern Turkey, Mustafa Kemal Ataturk, became the Turkish Republic’s first President;
 Whereas 80,000,000 Turkish citizens and over 500,000 Americans of Turkish and Turkic heritage celebrate the 19th of May to commemorate the Great Ataturk, celebrate the Turkish youth, and promote sports; and
 Whereas Turkish Americans serve as goodwill ambassadors, promoting greater understanding between the United States and Turkey, by informing the people in the United States about their rich Turkish cultural heritage and the importance of the strategic partnership that advances mutual interests and shared values between the United States and Turkey: Now, therefore, be it
	
 That the House of Representatives— (1)commends Turkish Americans nationwide for their rich contributions to American cultural, social, economic, and civic life; and
 (2)notes the Turkish commemoration of Ataturk, Youth and Sports Day. 